Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,379,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.



17/368666
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,379,945
claim 1
2
3
4
7
5
6
9
10
11
12
13
14


14
15
16
17
18
19
20
15
16
17
18
4
7
5




17/368666 (claim 1)
11,379,945 (claim 1)
A computer-implemented method to create grayscale histograms of input images, comprising: in a graphics processing unit (GPU): receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values; 
A computer-implemented method to create grayscale histograms of input images, comprising: in a graphics processing unit (GPU): receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values; 
for each particular input patch of pixels of a set of input patches partitioning the input image: in parallel for each particular grayscale value in the range, counting the number of pixels in the particular input patch having the particular grayscale value; and creating an output image patch as an ordered sequence of N pixels, 
for each particular input patch of pixels of a set of input patches partitioning the input image: in parallel for each particular grayscale value in the range, counting the number of pixels in the particular input patch having the particular grayscale value; and creating an output image patch as an ordered sequence of N pixels, 
with the color value of the nth pixel in each corresponding output patch representing the count of pixels in the particular input patch having the nth grayscale value; and combining the output image patches into a single composite output image of N pixels, the pixel value of the nth pixel in the single composite output image corresponding to the count of pixels in the input image having the nth grayscale value.
with the color value of the nth pixel in each corresponding output patch representing the count of pixels in the particular input patch having the nth grayscale value; combining the output image patches into a single composite output image of N pixels, the pixel value of the nth pixel in the single composite output image corresponding to the count of pixels in the input image having the nth grayscale value; 

formatting the color value at each pixel of the output image patch in RBGA unsigned integral format; and generating an output image histogram comprising the composite output image.




All the conflicting claims in U.S. Patent No. 11,379,945 and 17/368666 are almost identical. U.S. Patent No. 11,379,945 claims disclose all claims and limitations in
17/368666. "A computer-implemented method to create grayscale histograms of input images, comprising: in a graphics processing unit (GPU): receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values..." of U.S. Patent No. 11,379,945 anticipates "A computer-implemented method to create grayscale histograms of input images, comprising: in a graphics processing unit (GPU): receiving an input image comprising an array of pixels, each pixel having a grayscale value from a range of N grayscale values..." of 17/368666.

The comparison chart above shows how claims 1-18 of issued U.S. Patent No. 11,379,945 anticipates all the limitations of claims 1-20 of the instant Application 17/368666. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613